PER CURIAM.
Appellant, plaintiff below, seeks reversal of a summary final judgment in an action seeking to replevin a Hammond organ.
Appellant’s wife purchased an organ from the appellee and executed a conditional sales contract in her own name in payment thereof. Thirty-three months later, the wife executed a bill of sale and delivered the organ to the appellee for the sum of $675. This replevin action followed.
Basically, the appellant contends that when the wife purchased the organ she was acting as his agent and that when she sold it she was without authority and was not acting as his agent and therefore he was entitled to possession of the organ. The appellant follows this contention with the conclusion that the trial judge was without authority to enter the summary judgment since there were genuine issues as to material fact, particularly whether or not the wife disposed of the appellant’s property without his authority.
The record discloses the conditional sales contract executed by the wife and a subsequent execution of the bill of sale to the appellee. No authority has been cited to us, nor are we aware of any, that supports the theory advanced by the appellant. From aught that appears, when the purchase was made it became the separate property of the wife and being her separate property, she was lawfully entitled to dispose of it. See Chapter 708, Fla.Stat., F.S.A.
Accordingly, the judgment appealed is affirmed.